 

 

COMPOSITE
EXHIBIT 4
(File Under Seal)

 

 
 

 

Page 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- — — — — — —_ — —_ = = a - - - - = - - 7 x
VIRGINIA L. GIUFFRE,

Plaintiff,

Case No.:
-against- 15-cv-07433-RWS

GHISLAINE MAXWELL,

Defendant.
—_— — — — —_ — —_ — a —_ —_ —_ —_ — _ ‘ile _ —_ — - x

** CONFIDENTIAL* *

Videotaped deposition of RINALDO
RIZZ0, taken pursuant to subpoena, was
held at the law offices of Boies
Schiller & Flexner, 333 Main Street,
Armonk, New York, commencing June 10,
2016, 10:06 a.m., on the above date,
before Leslie Fagin, a Court Reporter
and Notary Public in the State of New
York.

MAGNA LEGAL SERVICES

1200 Avenue of the Americas
New York, New York 10026
(866) 624-6221

 

MAGNA®©

LEGAL SERVICES

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 52
R. Rizzo - Confidential
Q. Did you learn whether your

perception was correct?

MR. PAGLIUCA: Same objection.

A It was younger. Yes, I did.
OQ. How old was this girl?
A 15 years old.

Q. What happens next when Ghislaine
Maxwell and Jeffrey Epstein and a 15-year-old
girl walk into Eva Anderson's home?

MR. PAGLIUCA: Object to the form.

Foundation.

A. They proceed into the dining room
area, which is across from the living room
area. I go into the kitchen and I hear a
conversation start. Very muffled, I could
not hear any particulars about the
conversation whatsoever.

My wife and I are in the kitchen
preparing the evening meal. Eva brings the
young girl into the kitchen. In the kitchen,
there is an island with three barstools. Eva
instructs the young girl to sit to the
furthest barstool on the right.

QO. Describe for me what the girl

 

MAGNA®

LEGAL SERVICES

 
 

 

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

Page 56

R. Rizzo - Confidential
A. She proceeds to tell my wife and I
that, and this is not -- this is blurting

out, not a conversation like I'm having a
casual conversation, That quickly, I was on
an island, I was on the island and there was
Ghislaine, there was Sarah, she said they
asked me for sex, I said no.

And she is just rambling, and I'm
like what, and she said -- I asked her, I
said what? And she says yes, I was on the
island, I don't know how I got from the
island to here. Last afternoon or in the
afternoon I was on the island and now I'm
here. And I said do you have a -- this is
not making any sense to me, and I said this
is nuts, do you have a passport, do you have
a phone?

And she says no, and she says
Ghislaine took my passport. And I said what,
and she says Sarah took her passport and her
phone and gave it to Ghislaine Maxwell, and
at that point she said that she was
threatened. And I said threatened, she says

yes, I was threatened by Ghislaine not to

 

MAGNA®©

LEGAL SERVICES

 
 

 

H

nN WwW FF WwW NW

11

12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 141

CERTIFICATE

I HEREBY CERTIFY that RINALDO

RIZ40, was duly sworn by

me and that the

deposition is a true record of the testimony

given by the witness.

 

 

Léslie agin,

 

Registered Professional Reporter

Dated: gune 10, 2016

(The foregoing
this transcript does not
reproduction of the same

under the direct control

certification of
apply to any
by any means, unless

and/or supervision

of the certifying reporter.)

 

MAGNA©

LEGAL SERVICES

 
